DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-45 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “the stack comprising a front face and rear face between which the first substrate, the second substrate and then the third substrate extend successively in lines 6-7, but this does not define whether this requires the front to be the exposed surface of the first substrate and the rear to be the exposed surface of the third substrate, where the “extend successively” means “are stacked in that order”, or if this requires the first substrate to extend between the front and rear face, then the second extends between the front and rear face, then the third extends between the front and rear face, such that “extend successively” means “extend between the two positions in successive st/2nd/3rd/rear) in a manner consistent with the present disclosure.
Claim 31 recites the limitation "the flexible adhesive film having an extent greater than an extent of the stack" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 31 recites “the flexible adhesive film having an extent” in lines 1-2, and extent of the stack.  This does not define what property is required, as “extent” can mean numerous things in this respect.  This will be read as essentially requiring a diameter of the film to be greater than that of the stack.
Claim 32 recites the limitation "the flexible adhesive film having an extent greater than an extent of the stack" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 32 recites “the flexible adhesive film having an extent” in lines 1-2, and extent of the stack.  This does not define what property is required, as “extent” can mean numerous things in this respect.  This will be read as essentially requiring a diameter of the film to be greater than that of the stack.
Claim 33 recites the limitation "the at least part extending over a second width" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the at least part extending over a second width" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation "the at least first, second and third substrates each comprising a film" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 37 recites “two substrates from the at least first, second and third substrates each comprising a film” in lines 1-2, but does not define whether this requires the two substrates to comprise a film or for the at least first, second and third substrates to comprise a film.
37 recites the limitation "the other of the two substrates" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 37 recites “an adhesion energy between the two substrates is defined by an adhesion energy between the films” in lines 3-4, but does not define a manner in which energy between substrates is defined by adhesion between two or more films.
Claim 38 recites the limitation "the first width d" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 38 recites “extends at least 10 times less” in line 1, but this does not define whether it requires more than one tenth or less than one tenth.
	Claim 38 recites “an extent of the second substrate” in line 2, but does not define whether this requires a length, width, height, surface area, volume, or some other quality that can have an extent.
Claim 39 recites the limitation "the first width d" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 40 recites “the depth over which the peripheral region of the second substrate” (is greater than 10 or less than …).  This is not a proper sentence, lacking some required function of the depth.  Consider, for example, “the depth over which the peripheral region (extends, covers, falls) is …”.
	Claim 44 recites “substrate is based on an opaque material” in line 2, but does not define a manner in which the substrate must be based upon an opaque material.  This could be read as requiring an opaque material or as requiring any material so long as the material is originally produced from an opaque source.
Claim 45 recites “the stack comprising a front face and rear face between which the first substrate, the second substrate and then the third substrate extend successively in lines 6-8, but this does not define whether this requires the front to be the exposed surface of the first substrate and the rear to be the exposed surface of the third substrate, where the “extend successively” means “are stacked in that order”, or if this requires the first substrate to extend between the front and rear face, then the second extends between the front and rear face, then the third extends between the front and rear face, such that “extend successively” means “extend between the two positions in successive order”.  For the purposes of this action, this limitation will be read as requiring the former (front/1st/2nd/3rd/rear) in a manner consistent with the present disclosure.


Allowable Subject Matter
Claims 22-45 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Numerous methods of bonding a substrate stack to a film and thereafter removing the substrate farthest from the film from the laminate are known in the art, for example taught by LANDRU et al. (US 2015/0221544), BROEKAART et al. (US 2016/0358805), MONTMEAT et al. (US 2017/0025301), YASUMOTO et al. (US 2014/0234664), YAMADA (US 2017/027129), TANG et al. (US 2016/0167358), NAKASE et al. (US 2015/0125665), DEGUCHI et al. (US 2014/0251546), McCUTCHEON et al. (US 2014/0130969), McCUTCHEON et al. (US 2011/0308739), SHIMIZU et al. (US 2013/0248099), FLAIM et al. (US 2009/0218560), and JONES et al. (US 6,117,778).  The prior art of record does not teach or fairly suggest bonding a laminate comprising film (with adhesive, on front)/1st substrate/(1st adhesion energy)/2nd substrate/(2nd adhesive energy)/3rd substrate wherein a portion of the stack is cut from the front so as to expose a portion of the 2nd substrate (cut away a portion of the 1st substrate over the 2nd substrate) and bringing the surface of the 2nd substrate into contact with the adhesive of the film, wherein the 1st adhesion energy is less than the 2nd adhesion energy and the adhesion energy between the film and surface of the 2nd substrate is greater than the 2nd adhesion energy, and disassembling the 3rd substrate from the film, 1st substrate, and 2nd substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605.  The examiner can normally be reached on 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        

/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        September 29, 2021